PER CURIAM.
This appeal is brought under section 311 of the Municipal Court Act (Laws 1902, c. 580), upon the ground of non-service of the summons upon the defendant. The affidavits on the part of the defendant are full and conclusive, and show that the summons herein was served upon the brother of the defendant in the county courthouse, Special Term, Part I, instead of on the defendant, who was a clerk in the register’s office. The process server was informed of his mistake,- but made no effort to serve the right party after being so informed.
Judgment reversed, with costs.